DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As an initial matter in the interest of clarity of the record, Examiner notes that the currently considered claim set is dated May 6, 2021; however, such includes edit marks relative to the claim set dated November 26, 2018 instead of the intervening claim set dated February 15, 2021. Examiner notes that the claims have been considered complete as provided in the current claim set dated May 6, 2021. Also, claims that depend from a claim having a status of ‘withdrawn’ were considered to also be withdrawn and are accordingly addressed in the rejoinder below.

Election/Restrictions
Claims 10-13, 23, and 29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on July 21, 2020 have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 21, 2020 is partially withdrawn.  Claims 21, 22, 24-28, and 30-33, directed to the implant species A.6) of Figs. 50-56 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-16, directed to species A.3) of Figs. 24-31, 35, and 36 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Martin on May 28, 2021.
With regards to the entered claims listing dated May 6, 2021, the application has been amended as follows: 
In claim 23 / line 16, now reads “surface of the lower endplate including at least one upwardly-projecting”.
In claim 29 / line 16, now reads “surface of the lower endplate including at least one upwardly-projecting”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner did not find a reference or combination thereof in the searched prior art that disclosed a method of implanting an expandable spinal implant with at least two teeth on inner surfaces of each of upper and lower endplates that are pivotally connected, a chassis with threads, a yoke movably mounted with respect to the chassis and having first and second substantially parallel spaced apart walls, a rotating portion threadably engaging with the chassis and linearly moving the yoke, and at least one tooth on each of two spur gears that engage the teeth of the endplates; inserting the implant with an insertion tool; rotating the rotating portion; translating the yoke toward the distal end of the implant; translating the linear motion of the yoke into rotational motion of the spur gears; walking the spur gears along the teeth of the corresponding upper and lower endplates toward the distal end of the implant; and reaching the fully-expanded position when the spur gears each contact a distal-most projecting tooth on the corresponding upper and lower endplates. 
The closest prior art is the following: Drochner et al. (US 2013/0190876) discloses a spinal implant with upper and lower endplates, a chassis, a yoke movably mounted with respect to the chassis, a rotating portion threadably engaging with the chassis and linearly moving the yoke, and at least one tooth on each of two spur gears. Ernst (US 2013/0197642) discloses a spinal implant with upper and lower endplates, a chassis, a yoke movably mounted with respect to the chassis, and a rotating portion threadably engaging with the chassis. Faulhaber et al. (US 2016/0331542) discloses a spinal implant with upper and lower endplates and at least one tooth on each of two spur gears. Jimenez et al. (US 2015/0272743) discloses a spinal implant with upper and lower endplates that are pivotally connected, a chassis with threads, a yoke movably mounted with respect to the chassis, and a rotating portion threadably engaging with the chassis and linearly moving the yoke. Palmatier et al. (2013/0158664) discloses a spinal implant with upper and lower endplates that are pivotally connected, a chassis with threads, a yoke movably mounted with respect to the chassis, and a rotating portion threadably engaging with the chassis and linearly moving the yoke. Suddaby et al. (US 2014/0343678) discloses a spinal implant with at least two teeth on one of upper and lower endplates that are pivotally connected, a chassis, a yoke movably mounted with respect to the chassis, and at least one tooth on a spur gear that engages the teeth of the endplate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775